DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This action is responsive to an amendment filed on 10/12/2021. Claims 1-20 are pending. Claims 2-4,15-17, 20 are objected for allowable subject matter.

Response to Arguments
2. 	Applicants arguments filed in the 10/21/2021 remarks have been fully considered but they are not persuasive.
	
		Discussion of claim 1.
Regarding claim 1, Appellant argues that Reitan and Mulders do not teach determine a location of a hand-held electronic device; render visual augmented reality content for display on a display of the hand-held electronic device, based on the location of the hand-held electronic device; estimate a location of a user of the hand-held electronic device, different from the location of the hand-held electronic device; and render aural augmented reality content for output to the user of the hand-held electronic device, based on the location of the user. 




Regarding claim 1, Reitan teaches an augmented system wherein the device can be a mobile device (¶ 0264), the (I/O device) can be a smartphone, PDA, tablet, etc….
The device provide visual content on the display based on location. The user location in reality will have augmented content displayed while in a real room or area. The system determines the user location which based on device location (see ¶ 0784, 0929-0931). The mobile presents visual content in the augmented reality based on the location of the user’s device. The content is rendered in augmented reality. The content is only displayed to the user when the device is rendering in augmented reality (see fig. 3A, ¶ 0254, 0261-0264).
Reitan further discloses wherein the augmented reality environment provides for audio content to be presented to a user in a location that the device is located. The augmented reality as when the user places the device shows the remote user and audio at that location. Thus placing the remote user at a location in association with the device location for presenting audio and visual content (see fig. 3A, ¶ 0053, 0059, 0254, 0261-0264).  
	Reitan teaches estimate a location of a user of the hand-held electronic device (see ¶  0929-0931. The system is able to determine the location of the mobile device.).
	Reitan teaches estimate a location of a user of the hand-held electronic device, however does not teach the different from the location of the hand-held electronic device. 
(see col. 7, lines 25-28. The location of the hand-held device detects the distance from the device to the user’s hand or head.).
The device can detect the distance as well as orientation and direction which provides the location of the device being translated. Therefore moving the device relative to the user provides different locations in which the device can be detected (see col. 7, lines 25-39).
Thus the combination of Mulder to Reitan would provide for location changes based on user movement. Therefore detecting the location of the device provides the differences between the location of the user device and the location of the device to the user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reitan to incorporate device location to a user being different than device location. The modification provided by Mulders teaches the device being at location in association with the user (location from the user). 
Therefore the references of Reitan and Mulder teach the claim features and functionality in combination. Each reference provide a feature functional as disclosed in Reitan and Mulder to teach a well-known idea and implementation of a featured function. Therefore the combination of Reitan and Mulder in combination with the idea of the specific feature functionality of each reference teaching the elements of the claim do meet the claim limitations as presented.
Therefore based on the broad interpretation of the claim as presented, Reitan and Mulder in combination discloses the claim limitations “determine a location of a 

Claims 14 and 19 are rejected under the same rationale as claim 1. 



Claim Rejections - 35 USC § 101
3.	Applicant amended claims with non-transitory. The 35 USC § 101 is withdrawn.


Allowable Subject Matter
4.	Claims 2-4, 15-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reitan (US 2013/0249947) in view of Mulders (US 10,225,737).
	Regarding claim 1, Reitan teaches an apparatus, comprising: at least one processor; at least one non-transitory memory storing computer program code; the at (see ¶ 0784, 0929-0931. The system having processor memory for processing programs. The system is able to determine the location of the mobile device.); render visual augmented reality content for display on a display of the hand-held electronic device, based on the location of the hand-held electronic device (see fig. 3A, ¶ 0254, 0261-0264. The visual content displayed based on location of the device. The augmented reality is rendered based on location of the user device in the real world for augmented reality display of a remote user.); and render aural augmented reality content for output to the user of the hand-held electronic device, based on the location of the user (see fig. 3A, ¶ 0053, 0059, 0254, 0261-0264. The visual and audio content displayed based on location of the device. The augmented reality is rendered based on location of the user device in the real world for augmented reality display of a remote user.).  
	Reitan teaches estimate a location of a user of the hand-held electronic device (see ¶  0929-0931. The system is able to determine the location of the mobile device.).
	Reitan teaches estimate a location of a user of the hand-held electronic device, however does not teach the different from the location of the hand-held electronic device. 
	Mulders teaches different from the location of the hand-held electronic device (see col. 7, lines 25-28. The location of the hand-held device detects the distance from the device to the user’s hand or head.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reitan to incorporate device location to a user being different than device location. The modification provided by Mulders teaches the device being at location in association with the user (location from the user). 


Regarding claim 14, Reitan teaches a method, comprising: determining a location of a hand-held electronic device (see ¶  0929-0931. The system is able to determine the location of the mobile device.); rendering visual augmented reality content for display on a display of the hand-held electronic device, based on the location of the hand-held electronic device (see fig. 3A, ¶ 0254, 0261-0264. The visual content displayed based on location of the device. The augmented reality is rendered based on location of the user device in the real world for augmented reality display of a remote user.); and rendering aural augmented reality content for output to the user of the hand-held electronic device, based on the location of the user (see fig. 3A, ¶ 0053, 0059, 0254, 0261-0264. The visual and audio content displayed based on location of the device. The augmented reality is rendered based on location of the user device in the real world for augmented reality display of a remote user.).
(see ¶ 0929-0931. The system is able to determine the location of the mobile device.).
	Reitan teaches estimating a location of a user of the hand-held electronic device, however does not teach the different from the location of the hand-held electronic device. 
	Mulders teaches different from the location of the hand-held electronic device (see col. 7, lines 25-28. The location of the hand-held device detects the distance from the device to the user’s hand or head.).
	The teachings of Mulders having the device detecting the location (distance) to the user in combination with Reitan detecting the location of the device provides the differences between the location of the user device and the location of the device to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reitan to incorporate device location to a user being different than device location. The modification provided by Mulders teaches the device being at location in association with the user (location from the user). 

Regarding claim 19, Reitan teaches a non-transitory computer-readable medium comprising computer program code that, when executed by at least one processor of an apparatus, causes the least one processor at least to: determine a location of a hand-held electronic device (see ¶ 0784, 0929-0931. The system having processor memory for processing programs. The system is able to determine the location of the mobile device.);8 render visual augmented reality content for display on a display of the hand-(see fig. 3A, ¶ 0254, 0261-0264. The visual content displayed based on location of the device. The augmented reality is rendered based on location of the user device in the real world for augmented reality display of a remote user.); and render aural augmented reality content for output to the user of the hand-held electronic device, based on the location of the user (see fig. 3A, ¶ 0053, 0059, 0254, 0261-0264. The visual and audio content displayed based on location of the device. The augmented reality is rendered based on location of the user device in the real world for augmented reality display of a remote user.).
	Reitan teaches estimate a location of a user of the hand-held electronic device (see ¶ 0929-0931. The system is able to determine the location of the mobile device.).
	Reitan teaches estimate a location of a user of the hand-held electronic device, however does not teach the different from the location of the hand-held electronic device. 
	Mulders teaches different from the location of the hand-held electronic device (see col. 7, lines 25-28. The location of the hand-held device detects the distance from the device to the user’s hand or head.).
	The teachings of Mulders having the device detecting the location (distance) to the user in combination with Reitan detecting the location of the device provides the differences between the location of the user device and the location of the device to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reitan to incorporate device location to a . 


7.	Claims 5, 6, 7, 8, 9, 11, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reitan (US 2013/0249947) in view of Mulders (US 10,225,737).
Regarding claim 5, Reitan teaches the apparatus of claim 1, wherein the aural augmented reality content rendered based on the location of the user is output simultaneously with display of the visual augmented reality content rendered based on the location of the hand-held electronic device (see fig. 3A, ¶ 0053, 0059, 0254, 0261-0264. The visual and audio content displayed based on location of the device. The augmented reality is rendered based on location of the user device in the real world for augmented reality display of a remote user.).

 
Regarding claim 6, Reitan teaches the apparatus of claim 1, wherein the aural augmented reality content is output to the user via the hand-held electronic device (see fig. 3A, ¶ 0053, 0059, 0254, 0261-0264. The visual and audio content displayed based on location of the device. The augmented reality is rendered based on location of the user device in the real world for augmented reality display of a remote user.).
 

Regarding claim 7, Reitan the apparatus of any of claim 1, wherein the location of the user is estimated based at least in part on the location of the hand-held electronic (see ¶ 0929-0931. The system is able to determine the location of the mobile device.).
  

Regarding claim 8, Reitan does not teach the apparatus of claim 1, wherein the location of the user is estimated at least in part based on an assumption that the location of the user is a fixed distance from the location of the hand-held electronic device.
Mulders teaches wherein the location of the user is estimated at least in part based on an assumption that the location of the user is a fixed distance from the location of the hand-held electronic device (see col. 7, lines 25-28. The location of the hand-held device detects the distance from the device to the user’s hand or head.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reitan to incorporate device location to a user. The modification provided by Mulders teaches the device being at location in association with the user (location from the user). 


Regarding claim 9, Reitan does not teach the apparatus of claim 1, wherein the location of the user is estimated at least in part by sensing a location of the user.
 Mulders teaches wherein the location of the user is estimated at least in part by sensing a location of the user (see col. 7, lines 25-28. The location of the hand-held device detects the distance from the device to the user’s hand or head. The device having a proximity sensor for sensing the user location in proximity to the user.). 



Regarding claim 11, Reitan teaches the apparatus of claim 1, wherein the at least one memory and the computer program code is configured, with the at least one processor, to further cause the apparatus to at least: transition, based at least in part on user step detection, from rendering the aural augmented reality content based on the location of the user to rendering the aural augmented reality content based on the location of the hand-held electronic device (see fig. 3A, ¶ 0053, 0059, 0254, 0261-0264. The system having processor memory for processing programs. The visual and audio content displayed based on location of the device. The augmented reality is rendered based on location of the user device in the real world for augmented reality display of a remote user. The transition will be applied when the content being presented in the real world which provides the image at the location in the area. Movements by the content being presented will apply any transition in the augmented reality. Audio and visual content is presented.).

Regarding claim 13, Reitan teaches the apparatus of claim 1, wherein the apparatus is the hand-held electronic device (see ¶ 0062. The playback devices can be a smart phone or tablet.).


Regarding claim 18, Reitan teaches the method of claim 14, further comprising: transitioning, based at least in part on user step detection, from rendering the aural augmented reality content based on the location of the user to rendering the aural augmented reality content based on the location of the hand-held electronic device (see fig. 3A, ¶ 0053, 0059, 0254, 0261-0264. The system having processor memory for processing programs. The visual and audio content displayed based on location of the device. The augmented reality is rendered based on location of the user device in the real world for augmented reality display of a remote user. The transition will be applied when the content being presented in the real world which provides the image at the location in the area. Movements by the content being presented will apply any transition in the augmented reality. Audio and visual content is presented.).



8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reitan (US 2013/0249947) in view of Mulders (US 10,225,737) in further view of Shin et al. (US 2013/0176248).
Regarding claim 10, Reitan and Mulders do not teach the apparatus of claim 9, wherein the location of the user is estimated by analyzing visual data of the user provided by the hand-held electronic device.  
Shin teaches wherein the location of the user is estimated by analyzing visual data of the user provided by the hand-held electronic device (see ¶ 0055. The portable device having a camera analyses the image of the user face that is captured by the camera. The location of the user would need to be in front of the portable device that provides the image device (camera) to capture the user’s face and analyzed the image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reitan and Mulder to incorporate device capturing device to locate the user. The modification provides the imaging device locating the user in front of the camera and analyzing the image. 


9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Reitan (US 2013/0249947) in view of Mulders (US 10,225,737) in further view of Dolbakian et al. (US 10,261,672).
	Regarding claim 12, Reitan and Mulders do not teach the apparatus of claim 11, wherein the user step detection is based on inputs provided from at least one motion sensor of the hand-held electronic device. 
	Dolbakian teaches wherein user step detection is based on inputs provided by at least one motion sensor of the hand-held electronic device (see fig. 3a-3b, col. 3, line 40-col. 4, line 34. The device having a motion sensor detects the input of the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reitan and Mulder to incorporate device with a motion sensor and detect user input. The modification provides the detecting of the user input in correlation with the motion sensor in the device. 



Conclusion
10.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ASSAD MOHAMMED/Examiner, Art Unit 2651    

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651